 1   NATHAN F. SMITH, WSBA #43160
     MALCOLM ♦ CISNEROS, A Law Corporation
 2   2112 Business Center Drive
     Irvine, California 92612
 3
     Telephone: (949) 252-9400
 4   Fax: (949) 252-1032
     Email: nathan@mclaw.org
 5
 6   Attorney for Bank of America, N.A.

 7
                                   UNITED STATES BANKRUPTCY COURT
 8
 9                  WESTERN DISTRICT OF WASHINGTON, TACOMA DIVISION

10   In re:                                            Bankruptcy Case No. 19-43575-MJH
11   CARRIE ANN RIVERS,                                Chapter 13
12
                         Debtor.                       OBJECTION TO CONFIRMATION OF
13                                                     AMENDED CHAPTER 13 PLAN
14                                                     HEARING DATE:
15                                                     DATE:  January 23, 2020
                                                       TIME:  1:00 PM
16                                                     CTRM:  H
                                                       PLACE: 1717 Pacific Avenue
17
                                                              Tacoma, WA 98402
18
19
20   TO THE HONORABLE MARY JO HESTON, UNITED STATES BANKRUPTCY COURT
21   JUDGE, THE CHAPTER 13 TRUSTEE, THE DEBTOR, AND THE DEBTOR’S COUNSEL:
22            Bank of America, N.A. (“BANA”), the holder of a secured claim recorded against property
23   in which the Debtor claims an interest, hereby objects to confirmation of the Debtor’s Amended
24   Chapter 13 Plan (“Amended Plan”).
25            BANA is the holder of a claim secured only by a security interest in the real property
26   commonly known as 2214 Lakemoor Dr SW, Olympia, Washington 98512 (“Property”), which is
27   the Debtor’s principal residence. The total amount due and owing under the Promissory Note is

28
     OBJECTION TO PLAN                           -1-
 1   $179,525.92 and the pre-petition arrears owed total $25,022.05.
 2   Section 1322(b) of the United States Bankruptcy Code provides, in relevant part, as follows:

 3                  (b) Subject to subsections (a) and (c) of this section, the plan may--

 4                  ...

 5                  (2) modify the rights of holders of secured claims, other than a claim secured only

 6                  by a security interest in real property that is the Debtor’s principal residence

 7                  ...

 8                  (5) notwithstanding paragraph (2) of this subsection, provide for the curing of

 9                  any default within a reasonable time and maintenance of payments while the case

10                  is pending on any unsecured claim or secured claim on which the last payment is

11                  due after the date on which the final payment under the plan is due; . . .

12          The Debtor’s Amended Plan understates the pre-petition arrears due and owing to BANA.
13   The Amended Plan provides for repayment of the pre-petition arrears in the amount of $24,000.00;
14   however, the total amount of pre-petition arrears due and owing total $25,022.05. Thus, the
15   A m e n d e d Plan fails to comply with § 1322(b)(2), § 1322(b)(5), and § 1325.

16          Based upon the foregoing, BANA respectfully requests that the Court deny confirmation of

17   the Amended Plan or, in the alternative, order that the Amended Plan be further amended to provide

18   for full payment of the pre-petition arrears due and owing to BANA.

19   DATED: January 16, 2020                       Respectfully Submitted,
                                                   MALCOLM ♦ CISNEROS, A Law Corporation
20
                                                   /s/ Nathan F. Smith
21
                                                   NATHAN F. SMITH, WSBA #43160
22                                                 Attorney for Bank of America, N.A.
                                                   Telephone: (949) 252-9400
23                                                 Fax: (949) 252-1032
                                                   Email: nathan@mclaw.org
24
25
26
27
28
     OBJECTION TO PLAN                              -2-
                                           PROOF OF SERVICE
 1   STATE OF CALIFORNIA
 2                                        ss.
     COUNTY OF ORANGE
 3
     I am employed in the County of Orange, State of California. I am over the age of eighteen and not a
 4
     party to the within action; my business address is: 2112 Business Center Drive, Second Floor, Irvine,
 5
     CA 92612.
 6
               On January 16, 2020, I served the following document described as OBJECTION TO
 7
     CONFIRMATION OF AMENDED CHAPTER 13 PLAN on the interested parties in this action
 8
     by placing a true copy thereof enclosed in a sealed envelope with postage thereon fully prepaid in
 9
     the United States mail at Irvine, California (and via telecopy or overnight mail where indicated),
10
     addressed as follows:
11                                         DEBTOR
                                           Carrie Ann Rivers
12
                                           2214 Lakemoor Drive SW
13                                         Olympia, WA 98512

14                                         DEBTORS’ ATTORNEY
                                           Ellen Ann Brown
15                                         744 S Fawcett Ave
                                           Tacoma, WA 98402
16
                                           CHAPTER 13 TRUSTEE
17
                                           Michael G. Malaier
18                                         2122 Commerce Street
                                           Tacoma, WA 98402
19
                                           U.S. TRUSTEE
20                                         United States Trustee
                                           700 Stewart St Ste 5103
21                                         Seattle, WA 98101
22
               I declare under penalty of perjury that the foregoing is true and correct.
23             Executed on January 16, 2020 at Irvine, California.
24                                                        /s/ Kelli Brown
25                                                        Kelli Brown

26
27
28
     OBJECTION TO PLAN                             -3-
